SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14 (c) of the Securities Exchange Act of 1934 Check the appropriate box: x Preliminary Information Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14c-5 (d)(2)) o Definitive Information Statement LEAGUE NOW HOLDINGS CORPORATION (Name of Registrant As Specified In Charter) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No: 3) Filing Party: 4) Date Filed: THIS INFORMATION STATEMENT IS BEING PROVIDED TO YOU BY THE BOARD OF DIRECTORS OF THE COMPANY NOTICE OF STOCKHOLDER ACTION BY WRITTEN CONSENT To the Holders of Common Stock of League Now Holdings Corporation (the “Company”): The purpose of this letter is to inform you that our majority stockholders (the “Majority Stockholders”) holding the voting rights equivalent to 95.20% of the outstanding shares of our common stock (the “Common Stock”) executed written consent in lieu of a special meeting approving of the Company to effect a 6- for-1 reverse stock split (pro-rata reduction of outstanding shares) of our issued and outstanding shares of Common Stock (the “Reverse Stock Split”).There will not be an increase or decrease in authorized shares. On May 29, 2009, the Board of Directors of the Company approved the Reverse Stock Split, subject to Stockholder approval. The Majority Stockholders approved the Reverse Stock Split by written consent in lieu of a meeting on May 29, 2009 in accordance with the Florida Business Organizations Statutes. Accordingly, your consent is not required and is not being solicited in connection with the approval of the Amendments. The accompanying Information Statement which describes the above corporate actions in more detail is being furnished to our stockholders for informational purposes only, pursuant to Section14(c)of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rulesand regulations prescribed thereunder. Under the Florida Corporate Law and our Articles of Incorporation and By-Laws, stockholder action may be taken by written consent in lieu of a special meeting.
